DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the amendment filed on 5/6/2021, claims 12, 14, 30 and newly added claims 31 and 32 are pending for examination while claims 1, 2, 9, 10, 13, 15, 21-29 remain withdrawn.
The amendments obviate the previous 35 U.S.C. §101 and §112 rejections and those rejections have been withdrawn.
The claims have been amended in such a manner that the obviousness double patenting rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed 5/6/2021 have been fully considered but they are not persuasive. 
one of a proximal anchor and a distal anchor…each comprising a cylindrical structure in the undeployed state.”  The claims only require one cylindrical anchor, not both a proximal and distal anchor.  Therefore, Bastiste as shown in the annotated figure below of claim 12, illustrates the system comprises an anchor (1300) that has a cylindrical structure section regardless in the deployed or undeployed state.  Therefore, it is the Examiner’s position the prior art meets the claimed limitations.
On 7/19/2021, the Examiner indicated to Applicant’s representative the claims would be allowable if amended to incorporate the limitations of claims 31 or 32 requiring both the proximal and distal anchor.  However, on 8/16/2021, Applicant’s representative respectfully declined the proposed Examiner’s amendments and requested for a Final Rejection to be issued.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 14 recites “the undeployed state comprises a bent and/or twisted state”.  However, the original disclosure has only provided support for the implant being bent and/or twisted in the deployed state.  See for example the original claim 11 filed on 10/5/2018 wherein the implant has a linear undeployed state and a bent and/or twisted deployed state.  This is further shown in original Figs. 1A and 1B.  There is no disclosure of the implant being bent and/or twisted in the undeployed state.  Therefore, this is considered new matter.
If Applicant were to amend claim 14 to recite - - the deployed state comprises a bent and/or twisted state - - as supported by the original disclosure, claim 14 would be taught by Batiste (US 2008/0183206) in view of Swanstrom et al (US 6669707) as noted in the Non-Final Rejection of 11/6/2020.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 14 recites “the undeployed state comprises a bent and/or twisted state”.   However, claim 12 from which claim 14 is dependent upon recites the implant has an undeployed linear state”.  Since claim 14 is referring to the same undeployed state of claim 12, it is not understood in claim 14 how the implant has both a linear and bent/twisted undeployed state.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Batiste (US 2008/0183206) in view of Swanstrom et al (US 6669707).
Claim 12. Batiste discloses a system for bringing about at least one of a vessel occlusion, a vessel ligation, a left atrial appendage occlusion, a patent foramen ovale occlusion, and opening or dilating stenosed or strictured vessels and maintaining vessel patency ([0053]), comprising: a mono-filament (800) implant (900) configured to assume an undeployed linear state (Figs. 8, 9; [0050]) and a deployed state (Figs. 9-12; [0050]), and said implant having a proximal (right side of coil 900 in Fig. 13) and a distal end (left side of coil 900 in Fig. 13), wherein upon positioning of said distal end of said implant in a lumen of a hollow needle (400), said implant is configured to substantially correspond in shape to said lumen in the undeployed state (Figs. 8, 9; [0050]), upon deployment, corresponds to said deployed state (Figs. 9-12), and the proximal end (1200) of said implant is proximate a puncture in a vessel (302) of a patient upon conversion of said implant from the undeployed state to the deployed state (Figs. 12-14; [0054]); a delivery catheter comprising at least a hollow needle (400), said needle having a lumen for housing said mono-filament implant in the undeployed state (Figs. 8, 9; [0050]); at least one of a proximal anchor (1300) and a distal anchor, each configured to anchor the proximal end and the distal end ([0054]), respectively, of the mono-filament implant after deployement thereof, and each comprising a cylindrical structure (see annotated figure below, wherein the system comprises an anchor that has a cylindrical structure section 

    PNG
    media_image1.png
    381
    772
    media_image1.png
    Greyscale

Batiste discloses the diameter of the monofilament is 0.015-0.035” but fails to disclose the diameter of the hollow needle of less than about 1 mm (0.039”).  However, it can be seen that disclosed diameter of the filament is smaller than the claimed diameter of the needle.  In a field of similar endeavor, Swanstrom et al teaches a system for pushing an implant (8) with a pusher (20) to eject the implant from a hollow needle (17) to secure the implant against a vessel (1) (Figs. 5-7).  Swanstrom et al teaches the diameter of the needle is less than 1 mm (col. 5, ll. 8-16).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hollow needle of Batiste et al to have a diameter of less than about 1 mm as taught by Swanstrom et al to provide a size adequate yet for delivering an implant into the vessel while minimizing trauma to the vessel (a smaller needle will result in a smaller puncture of the vessel wall).
Claim 30.  The combination discloses the invention substantially as claimed above, wherein Batiste discloses mono-filament implant forms a spatially bent and/or twisted shape (900) in the deployed state ([0050]; Figs. 9-16)

Allowable Subject Matter
Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.